The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the amendment received July 28, 2022, amending Claims 1, 7, 10, and 17.  New Claim 21 was added by this amendment.  Claim 18 was cancelled by this amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “rigid member” in Claim 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 8, 9, 11-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang CN102485154 (hereafter Zhang).

Regarding Claim 8, Zhang anticipates:
8. An accessory tool (flexion and extension type bent angle brush suction nozzle, Title) for a vacuum cleaner (dust collector, Abstract) comprising: 
a rigid conduit (hose pipe 39 and conduit 4 coupled via hose 5 – consistent with Applicant’s second end 17 of conduit 14 in Paragraph [0017] coupled by hose 32 shown in Figures 2 and 6)(regarding “rigid”: hose pipe 39 and conduit 4 are rigid members – Applicant states in Paragraph [0017] that the wand 14 in the embodiment shown in Figure 2 is a rigid member.  However, as shown in Figure 2, the embodiment includes a hose and knuckle 18 between wand 14 and nozzle 38 – a structure similar to the Zhang device) including a first end (end with conduit 4) including a first end (near open end of insertion pipe 1b, Figure 2) coupled to the vacuum cleaner (through connection to hose pipe 39) and a second end (near suction nozzle 3b of conduit 4) opposite the first end (Figure 3); 
a nozzle (assembly comprising both hairbrushes 2b, brush holder 34, and hairbrush pipe fitting 8) coupled to the second end (best shown in Figures 17, 19 and 20) and including a first portion (labeled in attached Figure 9 below) and a second portion (labeled in attached Figure 9 below) that are pivotable together relative to the conduit between a first cleaning position and a second cleaning position (different positions shown in Figures 17-20); and 
an attachment (stretch detent mechanism 6 - assembly comprising buckle interface 9, braking buckle 10 and chuck lid 11, side cover 12, and insertion pipe 1b) coupled between the conduit and the nozzle, the attachment includes a first part (chuck lid 11 or side cover 12) having a first passageway (insertion pipe 1b) with a first axis (axis of insertion pipe 1b) extending through a center of the first passageway and a second part (braking buckle 10) having a second passageway (buckle interface 9) with a second axis (axis of buckle interface 9) extending through a center of the second passageway, the second part being pivotably coupled to the first part and movable between a first position (Figure 12) where the rigid conduit is configured to move along the first axis through the first passageway and along the second axis through the second passageway (hose pipe 39 is installed into insertion pipe when stretch detent mechanism is straight, Figure 12), and a second position (Figure 17 or 18) where the rigid conduit is unable to move along the second axis through the second passageway (hose pipe 39 is installed into insertion pipe when stretch detent mechanism is bent, Figures 17 or 18); 
wherein the nozzle and the attachment are moveable along an outer surface of the conduit toward the first end when the attachment is in the first position (assembly shown in Figure 12 slides onto hose pipe 39).  


    PNG
    media_image1.png
    706
    901
    media_image1.png
    Greyscale


Regarding Claim 9, Zhang anticipates:
9. The accessory tool of claim 8, wherein an axis of rotation (axes of brush axis holes 33) of the nozzle (assembly comprising both hairbrushes 2b, brush holder 34, and hairbrush pipe fitting 8) extends along a plane generally orthogonal with respect to an axis of rotation of the attachment.  

Regarding Claim 11, Zhang anticipates:
11. The accessory tool of claim 8, wherein the first part (chuck lid 11 or side cover 12) and the second part (braking buckle 10) are each rotatable approximately 900 between the first position and the second position (as shown in Figures 12, 17 and 18 the device allows for more than 900 of rotation.  One skilled in the art would understand and recognize that it would have been obvious design choice to selectively modify the angle to be limited to 900 if desired).  

Regarding Claim 12, Zhang anticipates:
12. The accessory tool of claim 8, wherein a flexible tube (hose 5) extends between the first passageway (insertion pipe 1b) and the second passageway (buckle interface 9) in order to provide fluid communication between the conduit (hose pipe 39 and conduit 4 coupled via hose 5 – consistent with Applicant’s second end 17 of conduit 14 in Paragraph [0017] coupled by hose 32 shown in Figures 2 and 6) and the nozzle (assembly comprising both hairbrushes 2b and hairbrush pipe fitting 8)(through connection to buckle interface 9 and conduit 4).  

Regarding Claim 13, Zhang anticipates:
13. The accessory tool of claim 8, wherein the first axis (axis of insertion pipe 1b) and the second axis (axis of buckle interface 9) are collinear in the first position (Figure 12), and the first axis and the second axis are oblique in the second position (Figure 17 or 18).  

Regarding Claim 14, Zhang anticipates:
14. The accessory tool of claim 8, wherein the first portion (labeled in attached Figure 9 above) and the second portion (labeled in attached Figure 9 above) pivot the same rotational distance (overall angular rotation distance is identical, Figures 17 and 20).  

Regarding Claim 16, Zhang anticipates:
16. The accessory tool of claim 8, wherein first portion (labeled in attached Figure 9 above) includes a first channel (labeled in attached Figure 9 above) with a first opening (labeled in attached Figure 9 above) and the second portion (labeled in attached Figure 9 above) includes a second channel (labeled in attached Figure 9 above) with a second opening (labeled in attached Figure 9 above), the first opening positioned adjacent the second opening in the first cleaning position (Figure 20), and the first opening pivoted apart from the second opening in the second cleaning position (Figure 17).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-6, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang CN 102485154 (hereafter Zhang) in view of Strohmeyer et al. DE 102004055125 (hereafter Strohmeyer) and Edstrom US 2,142,502 (hereafter Edstrom).

Regarding Amended Claim 1, Zhang teaches:
1. An accessory tool (flexion and extension type bent angle brush suction nozzle, Title) for a vacuum cleaner (dust collector, Abstract) comprising: 
a conduit (hose pipe 39 and conduit 4 coupled via hose 5 – consistent with Applicant’s second end 17 of conduit 14 in Paragraph [0017] coupled by hose 32 shown in Figures 2 and 6) including a first end (end with conduit 4) coupled to the vacuum cleaner (through connection to hose pipe 39) and a second end (near insertion pipe 1b) opposite the first end (Figures 17 and 18); and 
a nozzle (assembly comprising both hairbrushes 2b, brush holder 34, and hairbrush pipe fitting 8) coupled to the second end (best shown in Figures 17, 19 and 20) and including, 
a first portion (labeled in attached Figure 9 below) having a first channel (labeled in attached Figure 9 below) and a first set of teeth opposite an opening of the first channel (see discussion below), the first portion pivotable relative to the conduit (different positions shown in Figures 17-20), and 
a second portion (labeled in attached Figure 9 below) having second channel (labeled in attached Figure 9 below) and a second set of teeth interlocked with the first set of teeth and disposed opposite an opening of the second channel (see discussion below), the second portion pivotable 
wherein the interlocked first set of teeth and second set of teeth are configured to cause the first portion and the second portion to pivot together (see discussion below) between a closed position (position shown in Figure 20) and an open position (position shown in Figure 17), the opening of the first channel positioned adjacent the opening of the second channel in the closed position, and the opening of the first channel pivoted apart from the opening of the second channel in the open position (shown in Figures 17-20); and 
wherein the nozzle being moveable along an outer surface of the conduit from the second end toward the first end (different positions shown in Figures 2 and 17).  


    PNG
    media_image1.png
    706
    901
    media_image1.png
    Greyscale


Zhang does not disclose “the first portion including a first set of teeth positioned opposite the opening of the first channel,” “the second portion including a second set of teeth, interlocked with the first set of teeth, disposed opposite the opening of the second channel,” and “the interlocked first and second set of teeth being configured to cause the first portion and the second portion pivot together.”

However, Strohmeyer teaches, as shown for example in Figures 1 and 5-7, a similar accessory tool for a vacuum cleaner including a conduit (suction channel 8) including a first end (end towards connecting section 7) coupled to the vacuum cleaner (via connecting section 7 and suction hose 2) and a second end (end towards pipe section 10) opposite the first end; and a nozzle (assembly comprising combined pipe sections 10 and 11) coupled to the second end and including, a first portion (pipe section 10) having a first channel (underside/inside of pipe section 10), an opening of the first channel (open end of pipe section 10 towards/at buckle interface 9), the first portion including a first set of teeth (teeth 32 of pipe section 10) positioned opposite the opening of the first channel (Figures 4 and 6), a second portion (pipe section 11)  having a second channel (underside/inside of pipe section 11), an opening of the second channel (open end of pipe section 11 towards/at buckle interface 9), the second portion including a second set of teeth (teeth 32 of pipe section 11), interlocked with the first set of teeth, disposed opposite the opening of the second channel, and the interlocked first and second set of teeth being configured to cause the first portion and the second portion to pivot together (one skilled in the art would understand and recognize that the interlocked teeth of Strohmeyer cause the indicated first and second portions to pivot together) in order to allow the desired nozzle configuration to be obtained quickly and safely with one handed operation (as disclosed by Strohmeyer).
Additionally, Edstrom teaches, as shown for example in Figures 1 and 2, a similar accessory tool for a vacuum cleaner including a nozzle (body 10) having a first portion (portion towards left of opening 13 in Figure 1) and a second portion (portion towards right of opening 13 in Figure 1) with each portion having a channel (channels of suction opening 11 to left and right of opening 13 in Figure 1) with an opening (bottom openings of indicated channels shown in Figure 1), each first and second portion including a pivotable element (valve plates 14) that is configured to pivot between a closed position (solid line position of valve plates 14 shown in Figure 1) and an open position (dotted line position of valve plates 14 shown in Figure 1), the pivotable elements of the first and second portions include intermeshing sets of teeth (intermeshing gear segments 16) configured to cause the pivotable elements to pivot together (one skilled in the art would understand and recognize that the interlocked teeth of Edstrom cause the indicated first and second portions to pivot together). One having ordinary skill in the art would understand and recognize that the intermeshing teeth configuration allows the desired nozzle configuration to be obtained quickly and safely with one handed operation.
Accordingly, at the time of effective filing, it would have been obvious to one having ordinary skill in the art to modify the accessory tool of Zhang to include the first portion including a first set of teeth positioned opposite the opening of the first channel, the second portion including a second set of teeth, interlocked with the first set of teeth, disposed opposite the opening of the second channel, and the interlocked first and second set of teeth being configured to cause the first portion and the second portion pivot together, as taught by both Strohmeyer and Edstrom,  in order to allow the desired nozzle configuration to be obtained quickly and safely with one handed operation.

Regarding Claim 2, Zhang teaches:
2. The accessory tool of claim 1, further comprising an attachment (stretch detent mechanism - assembly comprising buckle interface 9, braking buckle 10 and chuck lid 11, side cover 12, and insertion pipe 1b) coupled between the conduit (hose pipe 39 and conduit 4 coupled via hose 5 – consistent with Applicant’s second end 17 of conduit 14 in Paragraph [0017] coupled by hose 32 shown in Figures 2 and 6) and the nozzle (assembly comprising both hairbrushes 2b and hairbrush pipe fitting 8), wherein the attachment includes a first part (braking buckle 10) and a second part (chuck lid 11 or side cover 12) pivotably coupled to the first part and moveable between a first position and a second position (different positions shown in Figures 17-20).  

Regarding Claim 3, Zhang teaches:
3. The attachment tool of claim 2, wherein an axis of rotation (axes of brush axis holes 33) of the nozzle (assembly comprising both hairbrushes 2b, brush holder 34, and hairbrush pipe fitting 8) extends along a plane generally orthogonal with respect to an axis of rotation of the attachment (stretch detent mechanism - assembly comprising buckle interface 9, braking buckle 10 and chuck lid 11, side cover 12, and insertion pipe 1b)(best shown in Figure 17).  

Regarding Claim 4, Zhang teaches:
4. The accessory tool of claim 2, wherein the first part (braking buckle 10) and the second part (chuck lid 11 or side cover 12) are each rotatable approximately 900 between the first position and the second position (as shown in Figures 12, 17 and 18 the device allows for more than 900 of rotation.  One skilled in the art would understand and recognize that it would have been obvious design choice to selectively modify the angle to be limited to 900 if desired).  

Regarding Claim 5, Zhang teaches:
5. The accessory tool of claim 1, wherein the conduit (hose pipe 39 and conduit 4 coupled via hose 5 – consistent with Applicant’s second end 17 of conduit 14 in Paragraph [0017] coupled by hose 32 shown in Figures 2 and 6) is a rigid member (hose pipe 39 and conduit 4 are rigid members – Applicant states in Paragraph [0017] that the wand 14 in the embodiment shown in Figure 2 is a rigid member.  However, as shown in Figure 2, the embodiment includes a hose and knuckle 18 between wand 14 and nozzle 38 – a structure similar to the Zhang device).  

Regarding Claim 6, Zhang teaches:
6. The accessory tool of claim 1, further comprising a flexible hose (hose 5) coupled to the nozzle (assembly comprising both hairbrushes 2b and hairbrush pipe fitting 8)(through connection to buckle interface 9 and conduit 4), and providing fluid communication between the conduit (hose pipe 39 and conduit 4 coupled via hose 5 – consistent with Applicant’s second end 17 of conduit 14 in Paragraph [0017] coupled by hose 32 shown in Figures 2 and 6) and the first channel (labeled in attached Figure 9 above) and the second channel (labeled in attached Figure 9 above), the flexible hose movable along the conduit toward the second end (near suction nozzle 3b of conduit 4) with the nozzle (hose is flexible and stretchable between connection to insertion pipe 1b and buckle interface 9).  

Regarding Amended Claim 10, Zhang teaches:
10. The accessory tool of claim 8, wherein the first portion includes a first set of teeth and the second portion includes a second set of teeth interlocked with the first .  

Zhang does not disclose “the first portion includes a first set of teeth and the second portion includes a second set of teeth interlocked with the first set of teeth.”

However, Strohmeyer teaches, as shown for example in Figures 1 and 5-7, a similar accessory tool for a vacuum cleaner including a conduit (suction channel 8) including a first end (end towards connecting section 7) coupled to the vacuum cleaner (via connecting section 7 and suction hose 2) and a second end (end towards pipe section 10) opposite the first end; and a nozzle (assembly comprising combined pipe sections 10 and 11) coupled to the second end and including, a first portion (pipe section 10) having a first channel (underside/inside of pipe section 10), an opening of the first channel (open end of pipe section 10 towards/at buckle interface 9), the first portion including a first set of teeth (teeth 32 of pipe section 10) positioned opposite the opening of the first channel (Figures 4 and 6), a second portion (pipe section 11)  having a second channel (underside/inside of pipe section 11), an opening of the second channel (open end of pipe section 11 towards/at buckle interface 9), the second portion including a second set of teeth (teeth 32 of pipe section 11), interlocked with the first set of teeth, disposed opposite the opening of the second channel, and the interlocked first and second set of teeth being configured to cause the first portion and the second portion to pivot together (one skilled in the art would understand and recognize that the interlocked teeth of Strohmeyer cause the indicated first and second portions to pivot together) in order to allow the desired nozzle configuration to be obtained quickly and safely with one handed operation (as disclosed by Strohmeyer).
Additionally, Edstrom teaches, as shown for example in Figures 1 and 2, a similar accessory tool for a vacuum cleaner including a nozzle (body 10) having a first portion (portion towards left of opening 13 in Figure 1) and a second portion (portion towards right of opening 13 in Figure 1) with each portion having a channel (channels of suction opening 11 to left and right of opening 13 in Figure 1) with an opening (bottom openings of indicated channels shown in Figure 1), each first and second portion including a pivotable element (valve plates 14) that is configured to pivot between a closed position (solid line position of valve plates 14 shown in Figure 1) and an open position (dotted line position of valve plates 14 shown in Figure 1), the pivotable elements of the first and second portions include intermeshing sets of teeth (intermeshing gear segments 16) configured to cause the pivotable elements to pivot together (one skilled in the art would understand and recognize that the interlocked teeth of Edstrom cause the indicated first and second portions to pivot together). One having ordinary skill in the art would understand and recognize that the intermeshing teeth configuration allows the desired nozzle configuration to be obtained quickly and safely with one handed operation.
Accordingly, at the time of effective filing, it would have been obvious to one having ordinary skill in the art to modify the accessory tool of Zhang to include the first potion including a first set of teeth positioned opposite the opening of the first channel, the second portion including a second set of teeth, interlocked with the first set of teeth, disposed opposite the opening of the second channel, and the interlocked first and second set of teeth being configured to cause the first portion and the second portion pivot together, as taught by both Strohmeyer and Edstrom,  in order to allow the desired nozzle configuration to be obtained quickly and safely with one handed operation.

Regarding New Claim 21, Zhang teaches:
21. (New) The accessory tool of claim 1, wherein, in the closed position (position shown in Figure 20), the first channel (labeled in attached Figure 9 above) and the second channel (labeled in attached Figure 9 above) are aligned in a facing relationship to define a common channel (internal channel between hairbrushes 2b that transitions into conduit 4 as shown in Figure 20) and the opening of the first channel and the opening of the second channel define a common opening of a crevice tool (U-shaped gap along perimeter of hairbrushes 2b as shown in Figure 20), wherein the common opening is angled obliquely relative to a direction of airflow through the common channel (as shown in Figure 20 the common opening is a U-shaped gap between the two hairbrushes 2b.  Air will enter through between the bristles along the U-shaped gap, and then be directed toward the conduit 4 by the common channel, therefore, in the areas of curvature in the common opening it is angled obliquely relative to a direction of airflow through the common channel as claimed).

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding Claims 17, 19, and 20, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims. Thus, for at least the foregoing reasons, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims.  

Response to Arguments
Claim Objection
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore, the examiner withdraws the previous Claim Objection. 

Rejection Under 35 U.S.C. 112(b)
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore, the examiner withdraws the previous rejection under 35 U.S.C. 112(b). 

Rejections Under 35 U.S.C. 102(a)(1)
Applicant’s arguments with amendments, filed 7/28/2022, with respect to the 35 U.S.C. 102(a)(1) rejection(s) of Claims 8, 9, 11-14, and 16 under Zhang CN102485154 have been fully considered and are not persuasive.  Therefore, the 35 U.S.C. 102(a)(1) rejections stand.

Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed 7/28/2022, with respect to the 35 U.S.C. 103 rejection(s) of Claims 1-6, 10, 17, 19, and 20 under Zhang CN102485154 have been fully considered and are not persuasive.  Therefore, the 35 U.S.C. 102(a)(1) rejections stand.

Responses to the Applicant’s specific arguments follow.

The Applicant argues:  “Independent claim 8 is rejected as allegedly being anticipated by Zhang. Applicant respectfully disagrees. 
Independent claim 8 recites, among other things, that in a first position "the rigid conduit is configured to move along the first axis through the first passageway and along the second axis through the second passageway." Applicant respectfully submits that Zhang fails to teach or suggest any such rigid conduit. 
Rather, Zhang discloses a vacuum cleaner having a vacuum tube 39 that attaches to flexing extension knuckle 11 via an insertion tube lb. The flexing extension knuckle 11 includes a flexible vacuum hose 5 so that two brushes 2b mounted to an end of the knuckle 11 can pivot relative to the vacuum tube 39 as shown in Fig. 19. A pipe 4 is coupled to the opposing end of the knuckle 11 and the brushes 2b are coupled to the pipe 4 via a brush holder 34. The pipe 4 includes a slide 4b along which the brush holder 34 can translate to move the brushes 2b relative to the pipe 4 and knuckle 11. 
The Examiner considers the vacuum tube 39 and pipe 4 as the claimed "rigid conduit," considers the insertion pipe 1b as the claimed "first passageway" and considers the buckle interface 9 as the claimed "second passageway." However, the vacuum tube 39 and pipe 4 are not configured to move relative to the insertion pipe 1b and the buckle interface 9, much less through the insertion pipe 1b and the buckle interface 9. For at least this reason, Applicant respectfully submits that independent claim 8 is not anticipated by Zhang. Strohmeyer and Edstrom fail to cure the deficiencies of Zhang. 
For at least these reasons, Applicant respectfully submits that independent claim 8 is allowable in view of the cited prior art and is in condition for allowance. Dependent claims 9-16 are dependent upon independent claim 8 and are allowable for this and other reasons.” 

The Examiner respectfully disagrees.  As previously presented, the cited rigid conduit is an assembly comprising a hose pipe 39 and conduit 4 coupled via flexible hose 5 therebetween.  This interpretation is consistent with Applicant’s figure 6 where wand 14 includes second end 17 of wand 14 coupled with hose 32 therebetween.  See the similar structure identified in the attached figure below.

    PNG
    media_image2.png
    1057
    970
    media_image2.png
    Greyscale


  Zhang does not specifically mention that the pipe is rigid, however, it is clearly the case.  Otherwise, why would Zhang need a flexible hose between the two parts?  Also, as shown in operation in Figure 17-20, the Zhang device would not properly operate unless the conduit 4 and hose pipe 39 provide sufficient rigidity to be self-supported and allow a user to manipulate it against a cleaning surfaces without bending or collapsing.
	Zhang discloses that the outer surface of the hose pipe 39 is sliding connected (and therefore movable relative) into insertion pipe 1b for the user to selectively mount the cleaning device to the conduit.  Zhang teaches an axis of the insertion pipe 1b and an axis of the buckle interface 9.  When the device is oriented to be straight (first position), as shown in Figure 8, the axes are aligned.  When the device is oriented to be folded (second position), as shown in Figure 17, the axes are at a folded angle.  When the device is installed onto the hose pipe in the straight position (first position) it is moved along the insertion pipe axis and slid into the insertion pipe 1b.  When the device is installed onto the hose pipe 39 in the bent position (second position) it is moved along the axis of the insertion pipe and slid into the insertion pipe 1b, however, due to the bent orientation of the buckle interface 9, the hose pipe 39 is unable to move along the axis of the buckle interface 9.  The Examiner recommends that the Applicant consider amending the claim language to more clearly describe the invention and therefore the scope of the claim.

The Applicant argues:  “Independent claim 1 is rejected as allegedly being unpatentable over Zhang in view of Strohmeyer and Edstrom. Applicant respectfully disagrees. 
Zhang is cited as allegedly teaching many of the elements of independent claim 1, though on page 12 of the Office action, the Examiner identifies a deficiency of Zhang, noting that "Zhang does not disclose 'the first portion including a first set of teeth positioned opposite the opening of the first channel,' 'the second portion including a second set of teeth interlocked with the first set of teeth, disposed opposite the opening of the second channel,' and 'the interlocked first and second set of teeth being configured to cause the first portion and the second portion [to] pivot together."' The Examiner cites both of Strohmeyer and Edstrom as allegedly curing this deficiency. 
Strohmeyer discloses a handheld suction nozzle 1 for connection to a vacuum cleaner 3. The nozzle 1 includes two pivoting nozzle portions 10 with meshing toothed rings 14 that allow the nozzle portions 10 to rotate between a closed position (Fig. 5) and an open position (Fig. 6). 
Edstrom discloses a suction nozzle for use in connection with a vacuum cleaner. Valve plates 14 pivot within the body 10 of the suction nozzle. Intermeshing gear segments 16 rotate the valve plates 14 in opposite directions to permit more or less airflow through the opening 13 of the nozzle. 
On pages 15 of the Office action, the Examiner states that "it would have been obvious . . to modify the accessory tool of Zhang to include the first portion including a first set of teeth positioned opposite the opening of the first channel, the second portion including a second set of teeth, interlocked with the first set of teeth, disposed opposite the opening of the second channel, and the interlocked first and second set of teeth being configured to cause the first portion and the second portion to pivot together, as taught by both Strohmeyer and Edstrom, in order to allow the desired nozzle configuration to be obtained quickly and safely with one handed operation. Applicant respectfully disagrees. 
The Examiner's proposed modification of Zhang to include an interlocking toothed arrangement renders the suction nozzle of Zhang inoperable for its intended purpose. More specifically, Fig. 18, 19, and 20 of Zhang illustrate the brushes 2b in various positions including a position in which both brushes 2b are extended outward for cleaning of the planar surface 41a (Fig. 18), a position in which both brushes 2b are extended inwards for cleaning around both sides of an object 41c (Fig. 20), and a position in which one brush is extended outwards and one brush is extended inwards in order to clean a corner between two planar surfaces 41a (Fig. 19). By coupling the two brushes 2b together with interlocking teeth, as suggested by the Examiner's combination, the suction nozzle is rendered inoperable to achieve the position illustrated in Fig. 19 in which one brush 2b is extended outwards and the other brush 2b is extended inwards. The proposed modification cannot render the prior art unsatisfactory for its intended purpose. For at least this reason, Applicant respectfully submits that the Examiner's proposed combination is improper. 
For at least these reasons, Applicant respectfully submits that independent claim 1 is allowable in view of the cited prior art and is in condition for allowance. Dependent claims 2-7 and 21 are dependent upon independent claim 1 and are allowable for this and other reasons.” 

The Examiner respectfully disagrees.  As shown in Zhang Figure 19, the hairbrushes 2b are arranged at roughly 90 degrees to clean two adjacent surfaces.  The Examiner agrees that, when combined with Strohmeyer and Edstrom, the hairbrushes 2b would not be capable of moving independently as currently depicted in Zhang Figure 19, however, they would be capable of equally rotating roughly 45 degrees from the position shown in Figure 17 to symmetrically form a roughly 90 degrees position.  Therefore, the proposed modification would be satisfactory for its intended purpose since it would allow the Zhang et al. to perform the cleaning operation shown in Figure 19.  The primary difference being that the conduit 4 would be oriented at a 45-degree position rather than the vertical orientation shown, making the angle between the conduit 4 and the hose pipe 39 roughly perpendicular.  Therefore, although the combination would result in a slight change conduit orientation, a 45-degree deflection of both hairbrushes 2b from the orientation shown in Figure 17 would result in a symmetrical 90-degree alignment similar to what is shown in Figure 19 that would clearly be capable of performing the intended cleaning operation shown in Figure 19. 

The Applicant argues:  “Independent claim 17 is rejected as allegedly being unpatentable over Zhang in view of Strohmeyer and Edstrom. By this response, independent claim 17 is amended to include the allowable subject matter of dependent claim 18. For at least this reason, independent claim 17 is in condition for allowance. Claims 19 and 20 are ultimately dependent upon independent claim 17 and are allowable for at least this reason.”

The Examiner respectfully agrees.  Claims 17, 19, and 20 are in condition for allowance as amended.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723